Citation Nr: 0106318	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for anemia as secondary 
to methyl ethyl ketone (MEK) exposure.

2.  Entitlement to the assignment of a higher disability 
evaluation for a chronic nervous condition, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which established service connection for a 
nervous condition, assigning a 10 percent evaluation and 
denied entitlement to service connection for anemia secondary 
to MEK exposure. 

The Board also notes that in the veteran's substantive 
appeal, dated August 26, 1999, he asserts an additional claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. Because that issue is not before the Board on 
this appeal, it is hereby referred to the RO for appropriate 
action.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his/her claim 
for a VA benefit, except that the VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In the case of a claim for disability compensation, 
the assistance provided by the VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion will be regarded as 
being necessary to make a decision on a claim if the evidence 
of record, taking into consideration all information and lay 
or medical evidence (including statements of the claimant)- 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence to make a decision on the claim.  

The Board notes that a VA examiner commented that idiopathic 
leukocytosis was not related to a past exposure to MEK.  
Likewise, mental health testing did not identify organic 
brain pathology as a residual of such exposure.  However, 
such evidence does not settle the matter vis-à-vis the 
claimed anemia condition.  The Board is of the opinion that a 
contemporaneous examination of the appellant for anemia would 
materially assist in the development of his appeal.

Turning to the increased rating claim, the Board notes the 
claim for entitlement to service connection for a mental 
disorder was initiated in May 1996.  As noted above, service 
connection was ultimately established pursuant to a June 1999 
rating determination, effective from the date of claim, May 
8, 1996.  

The schedular criteria pertaining to the evaluation of the 
veteran's mental disability have changed during the pendency 
of the claim.  On November 7, 1996, the VA Schedule for 
Rating Disabilities was amended with respect to certain 
psychiatric disorders, including a nervous condition.  61 
Fed. Reg. 52,695 (Oct. 8, 1996).  See 38 C.F.R. § 4.132, 
Diagnostic Code 9410 (prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9410 (from November 7, 1996).  The 
purpose of this change was to update the portion of the 
rating schedule addressing mental disorders, ensure that it 
used current medical terminology and unambiguous criteria, 
and reflected medical advances.  61 Fed. Reg. 52,695 (Oct. 8, 
1996).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In all cases, VA 
must fully adjudicate the claim under both the old and the 
new versions of the diagnostic criteria to determine the 
extent to which each may be favorable to the appellant.  
DeSousa v. Gober, 10 Vet. App. 461, 465 (1997).  

Before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The assignment of the 10 percent disability evaluation was 
made under the new version of the diagnostic criteria.  
However, the RO did not fully adjudicate the claim under both 
the old and new versions to determine the extent to which 
each might be favorable to the appellant.  DeSousa, 10 Vet. 
App. at 465.  In any event, the revised regulations are not 
lawfully effective prior to November 7, 1996, as 38 U.S.C.A. 
§ 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation.  Cf. Rhodan v. West, 12 
Vet. App. 55 (1998).  The Board notes that the United States 
Court of Appeals for the Federal Circuit vacated Rhodan in 
Haywood v. West, No. 99-7056 (Fed Cir. October 28, 1999).  
While Rhodan is not currently a controlling precedent, 
however, the Board finds the statutory analysis persuasive as 
to whether rating criteria are retroactively applicable prior 
to their effective dates.  Nothing argued or decided in 
Haywood facially challenges the analysis as to the 
retroactive applicability of the change in the rating 
criteria.

The Board notes that the file contains some test results 
particularized to the veteran; there are also some 
generalized group treatment records that have been associated 
with the claims file, which do not provide much insight as to 
the progress of any individual veteran.  The veteran 
indicated that, after he checked with the VA medical Center 
in Topeka, he was assured that current treatment records were 
not made available to the RO in the adjudication of his 
claim.

As part of the assistance provided, the VA shall make 
reasonable efforts to obtain relevant records.  If after 
making such reasonable efforts, the VA is unable to obtain 
all of the relevant records sought, the VA shall notify the 
claimant that it is unable to obtain records with respect to 
the claim.  Such a notification shall a) identify the records 
that are unable to be obtained; b) briefly explain the 
efforts that the RO made to obtain those records; and c) 
describe any further action to be taken by the VA with 
respect to the claim.

Whenever the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

Therefore, the case is REMANDED for the following 
development:

1.  The RO should request all mental 
health treatment records for the period 
from May 1996 to the present from the VA 
medical center in Topeka, Kansas and, 
incorporate same into the record to the 
extent that such records have not already 
been associated with the claims file.  

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that the RO made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  The veteran should be afforded 
clinical testing to determine whether he 
has anemia.  

If the disability is diagnosed, the RO 
should verify which solvents, if any, to 
which the veteran was exposed during 
service.  

Thereafter, if solvent exposure is 
verified, the claims file should be 
referred to a VA physician or appropriate 
specialist.  The examiner is requested to 
review the claims folder, including the 
service medical records.  

Based on this review, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that anemia condition is etiologically 
related to, and/or has been aggravated by 
the veteran's verified exposure to MEK or 
other solvents.  If the physician 
believes that a physical examination is 
warranted the veteran should be scheduled 
for such an examination.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded file.

Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for anemia as secondary to MEK 
exposure.

The RO should again review the evidence 
of record relevant to the claim of 
entitlement to an evaluation in excess of 
10 percent for a nervous condition in 
light of both the old and the new 
diagnostic criteria set forth at 38 
C.F.R. § 4.132 (1995) and 38 C.F.R. § 
4.130 (2000).  As indicated above, 
consideration of a higher rating should 
be made under the old and new diagnostic 
criteria for Diagnostic Code 9410, using 
the criteria most favorable to the 
veteran.

If the determination remains adverse to 
the veteran, he and his representative, 
if any, should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



